The defendant was arrested upon a criminal warrant, issued by a justice of the peace, charging him with going upon the land of another *Page 316 
without a license, having first been forbidden to do so, in violation of the statute (The Code, sec. 1120). He pleaded not guilty, and was convicted in the court of the justice of the peace, and from the judgment there against him he appealed to the Superior Court, and on the trial, in that court, there was a verdict of guilty; whereupon, he moved an arrest of judgment, upon the ground, that it was not charged in the warrant that the entry upon the land was "wilful and unlawful," and that the charge did not conclude "against the form of the statute." Upon the motion of the Solicitor for the State, the court allowed the warrant to be amended in the respects mentioned, overruled the motion in arrest of judgment, and gave judgment against the defendant, from which he, having excepted, appealed to this Court.
The amendment of the warrant allowed did not change the nature of the offense charged, or affect the substance thereof, nor did it deprive the defendant of any defense he might or could have made. The power of the Superior Court to allow such amendments is very comprehensive, and is intended to help actions and proceedings, both civil and criminal, beginning in courts of justices of the peace. This authority to exercise such power has been repeatedly considered by this Court, and is well settled. S. v. Vaughan, 91 N.C. 532; S. v. Crook, ibid., 536; SingerMfg. Co. v. Barrett, 95 N.C. 36.
Very clearly the Superior Court had power to allow the amendments complained of, and properly did so.
No error.                                          Affirmed.
Cited: S. v. Giles, ante, 393; S. v. Sykes, 104 N.C. 698; S. v. Pool,106 N.C. 699; S. v. Wilson, ibid., 721; S. v. Baker, ibid., 759; S. v.Norman, 110 N.C. 487; S. v. Davis, 111 N.C. 732; S. v.Gresham, 113 N.C. 281; S. v. Jenkins, 121 N.C. 642; S. v.Yellowday, 152 N.C. 796; S. v. Poythress, 174 N.C. 811;S. v. Mills, 181 N.C. 533; S. v. Holt, 195 N.C. 241. *Page 317